Exhibit 10.34

MAXWELL TECHNOLOGIES, INC.

9244 BALBOA AVENUE

SAN DIEGO, CALIFORNIA 92123 USA

December 19th, 2008

George Kreigler III

Dear George:

You and Maxwell Technologies, Inc. (the “Company”) signed an Employment
Agreement dated April 1, 2008 (the “Employment Agreement”). To avoid potential
adverse tax consequences imposed by Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), the Employment Agreement is hereby amended as
follows:

(a) The first paragraph of Subsection 4(b) of the Employment Agreement is hereby
amended and restated to read as follows:

“Termination by the Company Without Cause. Notwithstanding anything herein to
the contrary, the Company may terminate Executive’s employment hereunder at any
time, for any reason or no reason, on not less than 30 days’ prior written
notice. In the event of termination pursuant to this Subsection (b) and provided
a Separation occurs, Executive will be paid an amount equal to one half of
Executive’s annual base salary in effect on the date of such termination of
employment. Such amount will be paid in equal monthly installments.
Additionally, Executive will be paid a lump sum amount equal to the unpaid
portion of the retention bonus described in Subsection 3(c). Payment of the
severance pay will begin on the first regularly scheduled payroll date that
occurs on or after 30 days after Executive’s Separation, but payments will cease
if Executive has not complied with the release precondition set forth in Section
19 within the time period set forth in the release. Payment of the retention
bonus will be made on the first regularly scheduled payroll date that occurs on
or after 30 days after Executive’s Separation, but only if Executive has
complied with the release precondition set forth in Section 19 within the time
period set forth in the release. For purposes of Section 409A of the Code, each
salary continuation payment and payment of the retention bonus under this
Subsection 4(b) is hereby designated as a separate payment.”

(b) The first paragraph of Subsection 4(e) of the Employment Agreement and
Subsection (e)(i) are hereby amended and restated to read as follows:



--------------------------------------------------------------------------------

George Kreigler

December 19th, 2008

Page 2

 

“Termination by Executive Upon a Change of Control. In the event that (x) a
Change of Control (as hereinafter defined) occurs and (y) at any time prior to
the third anniversary of such Change of Control a Triggering Event (as
hereinafter defined) shall occur and a Separation occurs, Executive may
terminate his employment hereunder. In such event Executive shall be entitled to
the following in lieu of the benefits under Subsection (b):

(i) Following the date of the Triggering Event, Executive shall be paid two cash
payments, each to be equal to one half of the Executive’s annual base salary in
effect on the date of the Triggering Event, with the first of such payment to be
paid within 30 days of the Separation and the second of such payments to be paid
on the six month anniversary of the date of the Separation, in each case subject
to normal withholding, provided that the second of such payments will not be
made if Executive has not complied with the release precondition set forth in
Section 19 within the time period set forth in the release. For purposes of
Section 409A of the Code, each of the two payments is hereby designated as a
separate payment.”

(c) The first sentence of the second paragraph of Subsection 4(e) of the
Employment Agreement is hereby amended and restated to read as follows and a new
last sentence is added to the second paragraph of 4(e):

“In the event that the benefits provided for in this Subsection 4(e) to be paid
Executive constitute “parachute payments” within the meaning of section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”), and will be subject
to the excise tax imposed by Section 4999 of the Code, then Executive shall
receive (a) a payment from the Company sufficient to pay such excise tax and (b)
an additional payment from the Company sufficient to pay the Federal and
California income tax arising from the payment made under clause (a) of this
sentence (collectively, the “Gross-up Payment”).”

“If a Gross-Up Payment is determined to be payable, it shall be paid to the
Executive within five business days after the determination is delivered to the
Company or its designate and in no event later than the close of the calendar
year following the calendar year in which the Executive pays such excise tax.”

(d) Sub-clause (b) of Section 4(e) of the Employment Agreement is hereby amended
and restated to read as follows:

“Triggering Event” means any of the following: (1) the termination by the
Company without Cause of Executive’s employment pursuant to Subsection 4(b)
hereof; (2) the material reduction of Executive’s annual base salary or annual
incentive bonus formula from that in effect on the date of the Change of
Control; (3) the removal of Executive as the Company’s Senior Vice President,
World Wide Boostcap Operations or a reduction in his duties and
responsibilities; or (4) the relocation of Executive’s principal place of
employment to a location

 

2



--------------------------------------------------------------------------------

George Kreigler

December 19th, 2008

Page 3

 

outside San Diego County, California. An event will not be considered a
Triggering Event under subclauses (b)(2), (3), or (4) and reason for voluntary
resignation under this subclause (b) unless Executive gives the Company written
notice of the condition within 90 days after the condition comes into existence
and the Company fails to remedy the condition within 30 days after receiving
Executive’s written notice. In addition, Executive’s resignation must occur
within 12 months after the condition comes into existence. This paragraph
supersedes any contrary provision of this Employment Agreement.”

(e) The following new provisions are hereby inserted as new Subsections at the
end of Section 4 of the Employment Agreement:

“(i) Separation from Service. For all purposes under this Employment Agreement,
“Separation” means a “separation from service,” as defined in the regulations
under Section 409A of the Code.

(j) Mandatory Deferral of Payments. If the Company determines that Executive is
a “specified employee” under Section 409A(a)(2)(B)(i) of the Code at the time of
Executive’s Separation, then (a) the severance payments under this Employment
Agreement, to the extent that they are subject to Section 409A of the Code, will
commence during the seventh month after Executive’s Separation and (b) any
amounts that otherwise would have been paid during the first six months after
Executive’s Separation will be paid in a lump sum when the severance payments
commence. If applicable, this paragraph supersedes any contrary provision of
this Employment Agreement.”

(f) Section 19 of the Employment Agreement is hereby amended and restated in its
entirety as follows:

“Release. If Executive’s employment hereunder shall terminate under Subsection
4(b) or 4(e), Executive agrees, as a condition to his entitlement to receive the
amounts specified in such Subsections to be due to him, to execute and deliver
to the Company a release in the form attached hereto as Exhibit A. The Company
will deliver the form of release to Executive with 15 days after Executive’s
Separation. Executive must execute and return the release within the period of
time set forth in the form of release provided by the Company.”

Except as expressly set forth above, the Employment Agreement will remain in
effect without change.

 

3



--------------------------------------------------------------------------------

George Kreigler

December 19th, 2008

Page 4

 

You may indicate your agreement with this amendment of the Employment Agreement
by signing and dating the enclosed duplicate original of this letter agreement
and returning it to me. This letter agreement may be executed in two
counterparts, each of which will be deemed an original, but both of which
together will constitute one and the same instrument.

 

Very truly yours, MAXWELL TECHNOLOGIES, INC. By:   /s/ David Schramm Name:  
David Schramm Title:   CEO

 

I have read and accept this amendment: /s/ George Kreigler III George Kreigler
III

Dated: 19th December 2008

 

4